DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/22/2021. The examiner acknowledges the amendments to claims 1, 4-5, 8-9, 16, 19, 21, and 24. Claims 3, 6-7, 13-15, 17-18, and 22-23 are cancelled. Claim 25 is new. Claims 1-2, 4-5, 8-12, 16, 19-21, and 24-25 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 11/22/2021, with respect to the claim objection of claim 24 and the USC 102 and 103 rejections of claims 1-2, 4-5, 8-12, 16, 19-21, and 24-25 have been fully considered and are persuasive.  The claim objection of claim 24 and the USC 102 and 103 rejections of claims 1-2, 4-5, 8-12, 16, 19-21, and 24-25 have been withdrawn. 

Allowable Subject Matter
Claim 1-2, 4-5, 8-12, 16, 19-21, and 24-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 comprise allowable subject matter comprising controlling a charge generator to be in an off state in response to an obtained weight of carbon dioxide exceeding a preset weight threshold.

Claims 2, 4-5, 8, 10-12, 16, 20-21, and 24-25 are allowable for depending from the allowable subject matter of claims 1, 9, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791